Worden, J.
— This was an action by the appellees, against the appellants, to contest and set aside the will of Elizabeth Bradford, on the ground that itsmxecution was procured by fraud, undue influence, duress, and that the testatrix was of unsound mind.
Trial by jury, resulting in a verdict and judgment for the plaintiffs, a motion for a new trial on behalf of the defendants having been overruled.
The case is before us on the evidence, an examination of which compels us to say that it fails entirely to establish any of the objections made to the will.
The will was abundantly sustained by the evidence given by the defendants. But this is not a question as to the preponderance of evidence, as that given attacking the will, in our opinion, fails to sustain the objections, or any *435of them, made to it. We feel some reluctance in disturbing the verdict of a jury on mere questions of fact, where the evidence has been reviewed by the court below on a motion for a new trial; but there are cases, and this is one of them, in which we are required to do so.
The judgment below is reversed, with costs, and the -cause remanded for a new trial.